UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4447


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MATTHEW JOSEPH KELLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:16-cr-00699-TMC-1)


Submitted: December 12, 2017                                Decided: December 13, 2017


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville, South Carolina, for
Appellant. Maxwell B. Cauthen, III, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew Joseph Kelley pled guilty without a written plea agreement to possession

of an unregistered firearm, in violation of 26 U.S.C. §§ 5841, 5861(d) (2012), and was

sentenced to 46 months in prison. Kelley appeals. His attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), questioning whether the

sentence is reasonable but stating that there are no meritorious issues for appeal. Kelley

was advised of his right to file a pro se brief but has not filed such a brief. We affirm.

       We first conclude that Kelley’s guilty plea was knowing and voluntary. Kelley

stated at the Fed. R. Crim. P. 11 hearing that he was not under the influence of drugs or

alcohol, was 28 years old, had an eleventh-grade education, and understood the nature of

the proceedings. He expressed complete satisfaction with his attorney’s services. A

factual basis for the plea was presented to the court, Kelley stated that the factual basis

was accurate, and he admitted his guilt. Finally, the district court complied with the

requirements of Rule 11.

       With respect to sentencing, the court properly calculated Kelley’s Guidelines

range, considered the 18 U.S.C. § 3553(a) (2012) sentencing factors and the arguments of

the parties, and provided a sufficiently individualized assessment based on the facts of the

case. We hold that the within-Guidelines sentence is procedurally and substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009).

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. Accordingly, we affirm Kelley’s conviction and sentence.

                                              2
This court requires that counsel inform Kelley, in writing, of the right to petition the

Supreme Court of the United States for further review. If Kelley requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Kelley. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3